DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendments/arguments filed 02/15/2021.

Claims 1-17 are pending and being examined.  No amendments are made.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-6, 8, 12, 13, 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwefer et al. (US 2003/0143141 A1) in view of Chen et al. (Chen et al., "Activity and durability of Fe/ZSM-5 catalysts for lean burn NOx reduction in the presence of water vapor", Catalysis Today 4” (1998) 73-83).
Considering claim 1, Schwefer teaches an apparatus for reducing the NOx and N2O contents in gases comprising NOx, N2O and water (Schwefer, abstract and [0038]) comprising B) a deN2O stage for reducing the N2O content of the gas stream comprising an iron-laden zeolite catalyst (Schwefer, [0019] and [0025]).  Schwefer teaches D) a deNOx stage arranged downstream of the deN2O stage comprising a deNOx catalyst for x content of the gas stream (Schwefer, [0019] and claim 1).  Schwefer teaches E) a feed line for introducing reducing agent for NOx into the gas stream leaving the deN2O stage, which is arranged between the outlet of the deN2O stage and upstream of the deNOx catalyst of the deNOx stage (Schwefer, claim 1 and Figure 2).
Although Schwefer teaches a water content of less than 15% (Schwefer, paragraph [0038]), his example show a water content of 2500 ppm (0.25%) (Schwefer, paragraph [0049]), he does not explicitly teach a water content adjusting apparatus for adjusting the water content of the gas comprising NOx and N2O prior to the deN2O stage.  
However, Chen teaches NOx reduction using Fe/ZSM-5 (Chen, abstract) which is the same catalyst used in Schwefer's deN2O stage.  Chen teaches that water enhances the NOx conversion and that the performance of the catalyst was not impaired when 10% water (which is within Schwefer's water content range of less than 15%) was added to the feed (Chen, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include A) a water content adjusting apparatus for adjusting the water content of the gas comprising NOx and N2O prior to the deN2O stage in Schwefer’s apparatus.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to enhance the NOx conversion and achieve desired conversion with a reasonable expectation of success.
It should be noted that the claim is directed to an apparatus comprising a water content adjusting apparatus and the manner in which it is operated does not impart any additional structural limitations to the water content adjusting apparatus.  The function of x and N2O.  The water content adjusting apparatus would be capable of being operated such that a water content of a gas comprising NOx and N2O can be adjusted to a range between 1.0 and 10 vol. % or between 0.1 and less than 1.0 vol. %.
The claim requires a deN2O stage arranged downstream of the water content adjusting apparatus.  The combination of Schwefer and Chen teaches/obviates a deN2O stage arranged downstream of the water content adjusting apparatus.  The location of the deN2O stage is downstream of the water content adjusting apparatus in the Schwefer/Chen apparatus as required by the instant claim; thus, the apparatus of Schwefer/Chen would be capable of being operated such that a ratio of a molar amount of N2O in the gas stream entering the deN2O stage (3) to a molar amount of NOx in the gas stream exiting the deN2O stage (3) is (i) at least 1 or (ii) at least 1.5.  Again, the manner in which the apparatus is operated (i.e., adjusting operating/process parameters) does not impart any additional structural limitations to the apparatus.
Schwefer does not explicitly teach C) a cooling apparatus arranged downstream of the deN2O stage for cooling the gas stream leaving the deN2O stage.
However, Schwefer teaches the temperature of the second zone (deNOx stage) or of the gas stream entering into that zone can be adjusted via dissipation or supply of heat in such a way that it is lower or higher than that in the first zone (deN2O stage ) (Schwefer, paragraph [0034]).  Schwefer teaches that the reaction temperatures are 2O decomposition rate (Schwefer, paragraph [0042]).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include C) a cooling apparatus to adjust the temperature of the gas stream leaving the deN2O (first zone) and cool the gas stream to a desired temperature including to below 400°C prior to supplying the gas stream to the deNOx stage (second zone) in Schwefer’s apparatus.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve desired N2O decomposition rate with a reasonable expectation of success.
The claim is directed to an apparatus comprising a cooling apparatus downstream of the deN2O stage.  The combination of Schwefer and Chen teaches a cooling apparatus downstream of the deN2O stage and the manner in which the cooling apparatus is operated does not impart any additional structural limitations to the apparatus.  The cooling apparatus of Schwefer/Chen is capable of being operated such that the gas stream leaving the deN2O stage is below 400°C.
Considering claims 5-6, although Schwefer teaches a water content of less than 15% (Schwefer, paragraph [0038]), his example show a water content of 2500 ppm (0.25%) (Schwefer, paragraph [0049]), he does not explicitly teach the apparatus A) is a burner.  
However, Chen teaches NOx reduction using Fe/ZSM-5 (Chen, abstract) which is the same catalyst used in Schwefer's deN2O stage.  Chen teaches that water enhances the NOx conversion and that the performance of the catalyst was not impaired when 10% water (which is within Schwefer's water content range of less than 15%) was x reduction over the Fe/ZSM-5 catalyst.  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to adjust the water content of the gas stream prior to entering the deN2O stage by including a water adjustment apparatus comprising a burner and introducing an offgas stream from the combustion stage (i.e., burner) in which hydrogen and/or hydrogen-containing compounds are combusted.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to enhance the NOx conversion and achieve desired conversion with a reasonable expectation of success.
It should be noted that the claims are directed to an apparatus.  The recitation “the oxygen-containing gas is air” is the manner in which the apparatus is operated and does not impart any additional structural limitations to the apparatus.  The apparatus of Schwefer and Chen is capable of being operated such that the combustion is carried out using air.
Considering claim 8, Schwefer teaches the feed line for introduction of reducing agent for NOx into the gas stream leaving the deN2O stage is provided upstream of the catalyst of the deNOx
Considering claim 12, Schwefer teaches that the iron-laden catalyst of the deN2O stage is based on a MFI, BEA, FER, MOR and/or MEL type zeolite (Schwefer, claim 5).
Considering claim 13, Schwefer teaches that the deN2O stage catalyst is Fe-ZSM-5 (Schwefer, claim 7).
Considering claim 15, Schwefer teaches the deNOx stage catalyst is an iron-laden zeolite (Schwefer, [0033]).
Considering claim 16, Schwefer teaches selective NOx reduction by means of ammonia in the presence of vanadium-containing TiO2 catalysts (Schwefer, paragraph [0003]).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include a deNOx catalyst based on V2O5-TiO2 in the deNOx stage of Schwefer.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so because ammonia is being added to the deNOx stage (second reaction zone) for NOx reduction and vanadium-containing TiO2 catalysts is a suitable catalyst for selective NOx reduction by means of ammonia.
Considering claim 17, Schwefer teaches different catalyst are provided in the deN2O stage and the deNOx stage (Schwefer, [0033]).

Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwefer et al. (US 2003/0143141 A1) in view of Chen et al. (Chen et al., "Activity and durability of Fe/ZSM-5 catalysts for lean burn NOx reduction in the presence of water vapor", Catalysis Today 4“ (1998) 73-83) and Watzenberger et al. (US 6328941 B1).
Considering claims 2-4, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for a recuperative heat exchanger.
Schwefer teaches the operating temperature is 400°C (Schwefer, paragraph [0049]) and teaches adjustment of the operating temperature (Schwefer, paragraph [0048]).  Schwefer teaches a temperature range of 350 to 500°C for reaction zone 1 (deN2O stage) (Schwefer, paragraph [0035]).  Schwefer teaches the temperature of the second zone (deNOx stage) or of the gas stream entering into that zone can be adjusted via dissipation or supply of heat in such a way that it is lower or higher than that in the first zone (deN2O stage ) (Schwefer, paragraph [0034]).  Schwefer teaches that the reaction temperatures are variables depending on the desired N2O decomposition rate (Schwefer, paragraph [0042]).
Schwefer does not explicitly teach the cooling apparatus for the gas stream leaving the deN2O stage is thermally coupled to a heating apparatus for the gas comprising N2O, NOx and water, for the purpose of heating this gas before it enters the deN2O stage and for the purpose of cooling the gas stream leaving the deN2O stage before it enters the deNOx stage wherein the heating apparatus is a recuperator heat exchanger.
However, Watzenberger teaches the use of recuperative heat exchangers for the thermal decomposition of N2O in N2O-containing gases wherein the heat from the reacted gas is used to heat the gas to be reacted in the deN2O stage and no external 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to thermally couple the cooling apparatus for the gas stream leaving the deN2O stage to a heating apparatus for the gas comprising N2O, NOx and water, for the purpose of heating this gas before it enters the deN2O stage and for the purpose of cooling the gas stream leaving the deN2O stage before it enters the deNOx stage wherein the heating apparatus is a recuperator heat exchanger.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to adjust the temperature of the gas stream to desired temperature for the deN2O stage reaction using heat available in the process/system with no external energy input after the start of the reaction with a reasonable expectation of success.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwefer et al. (US 2003/0143141 A1) in view of Chen et al. (Chen et al., "Activity and durability of Fe/ZSM-5 catalysts for lean burn NOx reduction in the presence of water vapor", Catalysis Today 4” (1998) 73-83), Watzenberger et al. (US 6328941 B1), and Johnson et al. (US 2006/0216215 A1).
Considering claim 7, all of the limitations are met by the prior art referenced in meeting claim 2 limitations except for providing a bypass around the heating apparatus.
Although Schwefer teaches the temperature of the second zone or of the gas stream entering into that zone can be adjusted via dissipation or supply of heat in such a way that it is lower or higher than that in the first zone (Schwefer, paragraph [0034]), 2O decomposition rate (Schwefer, paragraph [0042]), a temperature range of 350 to 500°C for reaction zone 1 (deN2O stage) (Schwefer, paragraph [0035]), and adjustment of the operating temperature (Schwefer, paragraph [0048]), he does not explicitly teach the gas stream bypasses the heating apparatus by means of a valve.  However, Johnson teaches a method of purifying a gas stream comprising a heat exchanger, a monolithic supported catalyst system whose downstream end is connected in fluid communication with an inlet of the heat exchanger (Johnson, abstract), wherein the gas stream to be purified (i.e., CO2) is heated via heat exchange with hot gas flowing counter-currently through the tubes of the heat exchanger (Johnson, paragraph [0039]).  Johnson teaches the heat exchange serves to heat the gas stream to be purified (i.e., stream 10 of Fig. 2) and cool the hot gas leaving the catalyst spool piece (Johnson, paragraph [0041]) which is analogous to cooling the gas stream leaving reaction zone 1 of Schwefer (i.e., deN2O stage) and using the heat from the cooled stream to heat the gas stream at the inlet of reaction zone 1 (deN2O stage) to the reaction temperature.  Johnson teaches bypassing the gas stream to be purified around the heat exchanger through a bypass control valve and adjusting the amount of gas flow through the bypass in order to obtain the proper inlet temperature to the reactor (Johnson, paragraph [0042]).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the apparatus such that the entire gas stream or a portion of the gas stream can bypass the heating apparatus via a bypass provided upstream of the heating apparatus in the feed line for the gas stream comprising N2O, NOx and water, and this bypass is provided with a valve with which the portion of the 2O stage).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwefer et al. (US 2003/0143141 A1) in view of Chen et al. (Chen et al., "Activity and durability of Fe/ZSM-5 catalysts for lean burn NOx reduction in the presence of water vapor", Catalysis Today 4“ (1998) 73-83) and Anderson et al. (US 5988115).
Considering claim 9, all of the limitations are met by the prior art referenced in meeting claim 8 limitations except for a mixer being provided downstream of the feed line in the feed line of the gas stream into the deNOx stage.
Schwefer does not explicitly teach a mixer downstream of the feed line in the feed line of the gas stream into the deNOx stage.
However, Anderson teaches introduction of ammonia upstream of an SCR chamber (i.e., deNOx stage) and encouraged to mix with the flue gas stream (Anderson, Col. 2 lines 30-37).  Anderson teaches the desire to mix the ammonia with the flue gas prior to the mixture entering the SCR chamber; a more uniform mixing helps ensure the catalytic reduction occurs more evenly over the surface of the catalytic material and a more efficient use of the catalytic material is realized (Anderson, Col. 3 lines 20-53).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include a mixer downstream of the feed line in the feed line of the gas stream into the deNOx stage.  One of ordinary skill in the art, at the time .

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwefer et al. (US 2003/0143141 A1) in view of Chen et al. (Chen et al., "Activity and durability of Fe/ZSM-5 catalysts for lean burn NOx reduction in the presence of water vapor", Catalysis Today 4” (1998) 73-83) and Chen et al. (US 2002/0127163 A1).
Considering claim 10, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for a feed line for introduction of reducing agent for NOx into the gas stream comprising N2O, NOx and water is provided upstream of the catalyst of the deN2O stage.
Schwefer does not explicitly teach a feed line for introduction of reducing agent for NOx into the gas stream comprising N2O, NOx and water is provided upstream of the catalyst of the deN2O stage.
However, Chen teaches that adding ammonia to a gas stream containing N2O and passing the mixture over a zeolite catalyst composition results in enhanced N2O reduction, the N2O decomposition is enhanced when ammonia is introduced to the gas stream (Chen, [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include feed line for introduction of reducing agent for x into the gas stream comprising N2O, NOx and water is provided upstream of the catalyst of the deN2O stage.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to enhance N2O decomposition with a reasonable expectation of success.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwefer et al. (US 2003/0143141 A1) in view of Chen et al. (Chen et al., "Activity and durability of Fe/ZSM-5 catalysts for lean burn NOx reduction in the presence of water vapor", Catalysis Today 4” (1998) 73-83), Chen et al. (US 2002/0127163 A1), and Anderson et al. (US 5988115).
Considering claim 11, all of the limitations are met by the prior art referenced in meeting claim 10 limitations except for a mixer being provided downstream of the feed line in the feed line of the gas stream into the deN2O stage.
Schwefer does not explicitly teach a mixer downstream of the feed line in the feed line of the gas stream into the deN2O stage.
However, Anderson teaches introduction of ammonia upstream of an SCR chamber and encouraged to mix with the flue gas stream (Anderson, Col. 2 lines 30-37).  Anderson teaches the desire to mix the ammonia with the flue gas prior to the mixture entering the SCR chamber; a more uniform mixing helps ensure the catalytic reduction occurs more evenly over the surface of the catalytic material and a more efficient use of the catalytic material is realized (Anderson, Col. 3 lines 20-53).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include a mixer downstream of the feed line in the feed 2O stage.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve a more uniform mixing and ensure the catalytic reduction occurs more evenly over the surface of the catalytic material for a more efficient use of the catalytic material with a reasonable expectation of success.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwefer et al. (US 2003/0143141 A1) in view of Chen et al. (Chen et al., "Activity and durability of Fe/ZSM-5 catalysts for lean burn NOx reduction in the presence of water vapor", Catalysis Today 4” (1998) 73-83) and Moreau (US 2010/0089237 A1).
Considering claim 14, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the upstream guard bed comprising alumina.
 Schwefer teaches that a low concentration of water is preferred in reaction zone 1 (i.e., deN2O stage) (Schwefer, paragraph [0040]).  
Moreau teaches that placing a gas stream in contact with an adsorbent such as alumina traps all or part of the water vapor contained in the gas steam (Moreau, paragraph [0029]).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include a guard bed which comprises random packings or structured packings of shaped bodies comprising alumina upstream of the deN2O stage in Schwefer’s apparatus.  One of ordinary skill in the art, at the time the invention 2O stage.

Response to Arguments
Applicant’s arguments filed regarding coupling of unrelated disclosure of Schwefer and Chen have been fully considered but are not persuasive.
In support of the above, applicant argues that one of skill in the art would not necessarily choose to adjust incoming water content using an undisclosed apparatus to a deN2O stage rather than limit application of the Schwefer disclosure to treatment of a feedstream having a low water content.  However, it should be noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, the combination of Schwefer and Chen teaches the desire for the feedstream to have a particular water content.  It would be obvious to one of ordinary skill in the art, to limit the application of the system to the desired water content and it would also be obvious to one of ordinary skill in the art to adjust the water content of the feedstream if it does not meet the requirements of the desired water content using any apparatus known in the industry for adjusting water content.
In support of the above, applicant also argues that support is not provided that a water content provided with an apparatus installed before the deN2O stage would also x conversion in a deNOx stage and would allow achievement of the presently required NO2/NO ratio exiting the deN2O stage if it enhances NOx conversion.
Schwefer teaches that the two reactions occurring in the deN2O stage are as follows:
NO+N2O → NO2+N2
2NO2 ↔ 2NO+O2
Schwefer teaches that even substoichiometric amounts of NOx are sufficient to accelerate N2O decomposition (1st reaction), an effect which becomes markedly more pronounced as the temperature increases. Schwefer also teaches that water content has an effect on the above reactions by teaching that the water content needs to be less than 15%, at very high water content the temperature would have to be adjusted, and the NOx content counteracts the deactivation by water. Thus, establishing that a higher NOx content allows for a higher water concentration. 
Chen teaches NOx reduction using Fe/ZSM-5 (Chen, abstract) which is the same catalyst used in Schwefer's deN2O stage.  Chen teaches that water enhances the NOx conversion and that the performance of the catalyst was not impaired when 10% water (which is within Schwefer's water content range of less than 15%) was added to the feed (Chen, abstract).
Schwefer’s reactions in the deN2O stage teach/suggest that NOx conversion contributes to N2O conversion to N2; NO2 converts to NO which in turn reacts with N2O to convert N2O to N2
In light of the above, water enhances the NOx conversion and a higher NOx content allows for a higher water concentration in the deN2O stage, it would have been obvious to one of ordinary skill to adjust the water content of the feedstream using a water content adjusting apparatus to the deN2O stage in order to achieve desired rate of N2O decomposition with a reasonable expectation of success.
In response to applicant’s argument that Chen and Schwefer are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Schwefer teaches that the two reactions occurring in the deN2O stage over iron-containing zeolite catalysts are as follows:
NO+N2O → NO2+N2
2NO2 ↔ 2NO+O2
Thus, Schwefer teaches that the N2O decomposition (i.e., deN2O stage) over iron-containing zeolite also comprises the decomposition of NO2 in addition to the conversion of NO to N2.  Chen’s teaching that water enhances the NOx and NO conversion at low temperatures when using an iron-containing zeolite are reasonably pertinent to the particular problem with which the applicant/Schwefer were concerned (i.e., conversion of NO and NOx) because Schwefer is also concerned with NO and NOx conversion at low temperatures over an iron-containing zeolite.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734